Name: Commission Regulation (EEC) No 1698/80 of 30 June 1980 supplementing Regulation (EEC) No 797/80 adjusting export levies and refunds fixed in advance in the sugar sector
 Type: Regulation
 Subject Matter: foodstuff;  beverages and sugar;  trade policy
 Date Published: nan

 Avis juridique important|31980R1698Commission Regulation (EEC) No 1698/80 of 30 June 1980 supplementing Regulation (EEC) No 797/80 adjusting export levies and refunds fixed in advance in the sugar sector Official Journal L 166 , 01/07/1980 P. 0087 - 0087 Finnish special edition: Chapter 3 Volume 12 P. 0055 Greek special edition: Chapter 03 Volume 29 P. 0106 Swedish special edition: Chapter 3 Volume 12 P. 0055 Spanish special edition: Chapter 03 Volume 18 P. 0146 Portuguese special edition Chapter 03 Volume 18 P. 0146 COMMISSION REGULATION (EEC) No 1698/80 of 30 June 1980 supplementing Regulation (EEC) No 797/80 adjusting export levies and refunds fixed in advance in the sugar sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organization of the market in sugar (1), as last amended by Regulation (EEC) No 1396/78 (2), and in particular Articles 17 (5) and 19 (2) and (4) thereof, Whereas Commission Regulation (EEC) No 797/80 of 31 March 1980 adjusting export levies and refunds fixed in advance in the sugar sector (3) provides for an increase in refunds and a decrease in export levies in the case of licences issued prior to 1 July 1980 but used from that date; Whereas, in the case of export levies, the amount thereof may be lower than the amount of the adjustment in question ; whereas, therefore, in order to avoid any inequality of treatment between operators, it is necessary to supplement the said Regulation by providing that the difference should be considered as an export refund to be granted to the interested party instead of the export levy being charged; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: Article 1 Article 1 of Regulation (EEC) No 797/80 shall be amended as follows: 1. In the first paragraph the phrase "at the request of the party concerned", is deleted. 2. The following is inserted in paragraph 2 as the third subparagraph: "Where the amount of the export levy is less than the amount of the adjustment, the difference between those two amounts shall be considered as an export refund to be granted to the party concerned. In such a case, the export levy shall not be payable." Article 2 This Regulation shall enter into force on 1 July 1980. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1980. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 359, 31.12.1974, p. 1. (2)OJ No L 170, 28.3.1978, p. 1. (3)OJ No L 87, 1.4.1980, p. 39.